435 F.2d 1310
Fred ROACH, Petitioner-Appellant,v.Dr. George J. BETO, Director, Respondent-Appellee.
No. 29702.
United States Court of Appeals, Fifth Circuit.
January 14, 1971.

Appeal from the United States District Court for the Northern District of Texas; Sarah Tilghman Hughes, Judge.
David Snodgrass, Dallas, Tex. (Ct. Appt.) for appellant.
Fred Roach, pro se.
Crawford Martin, Atty. Gen., Gilbert J. Pena, Asst. Atty. Gen., Nola White, First Asst. Atty. Gen., Alfred Walker, Executive Asst. Atty. Gen., Robert C. Flowers, Asst. Atty. Gen., Austin, Tex., for appellee.
Before JONES, GEWIN and CLARK, Circuit Judges.
PER CURIAM:


1
In his application for a writ of habeas corpus in the state courts of Texas and in a like proceeding before the United States District Court, the appellant, Fred Roach, asserted a number of grounds for relief. All of his contentions were resolved against him in the Texas court. The United States District Court found that the Texas court had given the appellant a full evidentiary hearing and adopted its findings. Both courts resolved the questions of law against the appellant. Before this Court the only contentions made are that an unlawful arrest was made, an unlawful search without a warrant was made and that he was afforded inadequate representation by appointed counsel.


2
Affirmance of the district court on the arrest and search and seizure issue is required by Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889. The facts do not support the charge of inadequacy of counsel. Brown v. Beto, Director, 5th Cir. 1967, 377 F.2d 950. The judgment of the district court is


3
Affirmed.